DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 6/26/20 and RCE filed 1/8/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered.
 
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of new grounds of rejections.  Those arguments that may apply have been addressed below.

	
Applicant states: 
	B:	Applicants respectfully submit that the independent claims, as amended, are patentably distinguishable over the art of record, taken alone or in combination. 
Response to B:   The Examiner has modified the previous references by replacing the primary reference with a newly cited reference, thus rendering the rejections associated with the primary reference moot.

C:	Although the cited portion of Davis refers to a "priority score," Davis fails to disclose or suggest specific operations that are undertaken to arrive at the priority score. In contrast, claim 1 recites, "determining a response priority score for the communication, where the response priority score is determined using the subject characteristic score component of the communication and the source score component of the communication.".
	Response to C:  The Examiner somewhat disagrees since Davis teaches undertaking to arrive at a priority score as shown below.
Davis teaches determining a response priority score for the communication, where the response priority score is determined using the subject component of the communication and the source component of the communication, (Prioritization is done by using a value-based ranking to score all incoming communications based on analysis of its’s sender (source), topic (subject) and other attributes useful for classifying: the value of the priority score (response priority score) may also reflect the importance (subject score component) of the topic to the sender; If the topic is determined to be highly important (thus, subject characteristic (topic) scored) to the sender (source component), then the priority score of the communication may be relatively higher than a communication which does not have a strong relationship with the sender; even though a sender may not consider a message to be important, the W4 COMN may generate a high priority score for the message based on the relationships between the recipient and the message, its topic, and its sender) (para. 78, 101, 116); - 2 -Application No.: 16/178,169
based on the response priority score of the communication, determining whether communication data relating to the communication should be forwarded to a response function of the provider, (This message, then, may be delivered as a high priority message and be automatically moved into a location in the inbox (response function) so that the recipient is made aware of immediately (e.g., the message is the first message (thus action performed to make it the first message) in the inbox regardless of the other messages in the inbox and the relative times of their receipt by the inbox)) (para. 116); and in response to a determination that the communication data relating to the communication should be forwarded, forwarding the communication data to the response function, (moved to the inbox (response function)) (para. 116).

In summary, at the present time, the current claims are viewed as not allowable.  Thus, dependent claims mentioned/associated are also viewed as not allowable based on the independent claims rejections.

Examiner’s Comment
5.	Examiner notes the Applicants use of the wording, “and/or in the independent claims of 1, 8 and 15 associated with a list of items.  Thus, the Examiner will interpret this language as “or” thus indicating only one of the list is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis et al., (Krasadakis), US PGPub. No.: 20190179956 in view of Davis et al, (Davis), US PGPub. No.: 20090150507.

 	As per claim 1, Krasadakis teaches a method, comprising: 
receiving, at a communication prioritization engine comprising a processor, a communication relating to a provider of a product or service, (the content moderation system 200 (communication prioritization engine) receives data representing content e.g., article 102. For example, the received data may represent a piece of writing (communication), published in a newspaper, magazine, blog or social network (provider of a service)) (para. 43, 59); wherein the communication comprises source information representing a source of the communication, (identifying respective authors; documents written by the author, viewed as reliable) (para. 8) and subject information relating to the product or service of the provider, (The one or more features (subject information) of the article may further include one or more inferred features such as an article sentiment or topic (also subject information)) (para. 45); 
assigning a source classification to the source of the communication using the source information included in the communication, wherein the source classification includes one or more classes including one or more of a source type, (Features (source classification) can include author of the electronic document; writer/author (source and source type)) (para. 35, 97); status of a relationship between the source and the provider of the product or service, and/or a revenue of the source, (status of relationship deemed reliable (status of relationship) via social network (provider) mapping connections between authors) (para. 65); 
assigning a subject matter classification to the communication using the subject information relating to the product or service of the provider included in the communication, (arranging the multiple electronic documents according to subject (thus, classified); and systematically reviewing, based on indicating whether the multiple electronic documents are reliable or not, the multiple electronic documents on a given subject) (para. 16, 143) wherein the subject matter classification includes one or more classes including one or more of a pricing of the product or service, a performance of the product or service, a quality of the product or service, and/or reliability of the product or service, (reliability of the service via reviewing and indicating whether the electronic documents are reliable or not) (para. 16); 
determining a subject characteristic score component for the communication, where the subject characteristic score component is determined using the subject matter classification assigned to the communication, (reliability score (subject characteristic score); arranging the multiple electronic documents according to subject (subject matter classification); and systematically reviewing, based on indicating whether the multiple electronic documents are reliable or not, the multiple electronic documents on a given subject; the system may determine that a particular author is always negative when writing about a particular entity or topic (also subject matter classification), which may be used to automatically assign reliability scores or sentiment scores to future articles) (para. 16, 97)
(author (source classification) reliability score (source score component score); scores can be used by the system to determine the attitude of the writer/author) (para. 3, 8, 97); Krasadakis also teaches score (sentiment score) (para. 97) is determined using the subject characteristic score component of the communication (determining topics are reliable; articles relating to factual topics of current relevance, e.g., current political decisions, are controlled such that online content relating to such topics is reliable) (para. 143) and the source score component of the communication, (para. 3, 8, 97).
Krasadakis does not specifically teach determining a response priority score for the communication, where the response priority score is determined using the subject characteristic score component of the communication and the source score component of the communication; - 2 -Application No.: 16/178,169
based on the response priority score of the communication, determining whether communication data relating to the communication should be forwarded to a response function of the provider; and 
in response to a determination that the communication data relating to the communication should be forwarded, forwarding the communication data to the response function.  
However, Davis teaches determining a response priority score for the communication, where the response priority score is determined using the subject component of the communication and the source component of the communication, (Prioritization is done by using a value-based ranking to score all incoming communications based on analysis of its’s sender (source), topic (subject) and other attributes useful for classifying: the value of the priority score (response priority score) may also reflect the importance (subject score component) of the topic to the sender; If the topic is determined to be highly important (thus, subject characteristic (topic) scored) to the sender (source component), then the priority score of the communication may be relatively higher than a communication which does not have a strong relationship with the sender; even though a sender may not consider a message to be important, the W4 COMN may generate a high priority score for the message based on the relationships between the recipient and the message, its topic, and its sender) (para. 78, 101, 116); - 2 -Application No.: 16/178,169
based on the response priority score of the communication, determining whether communication data relating to the communication should be forwarded to a response function of the provider, (generate a high priority score for the message based on the relationships between the recipient and the message, its topic, and its sender; This message, then, may be delivered as a high priority message (via prioritization) and be automatically moved into a location in the inbox (response function) so that the recipient is made aware of immediately (e.g., the message is the first message (thus action performed to make it the first message) in the inbox regardless of the other messages in the inbox and the relative times of their receipt by the inbox)) (para. 116); and in response to a determination that the communication data relating to the communication should be forwarded, forwarding the communication data to the response function, (moved to the inbox (response function)) (para. 116).
(Davis; para. 81).

 	As per claim 2, the method of claim 1, Krasadakis teaches wherein determining the source score component further comprises: determining a source profile index based on stored information characterizing the source of the communication, (An author reliability score is similar to an academic H-index. Authors may be assigned higher author reliability scores if their work is corroborated by other authors) (para. 9, 36). 
 
 	As per claim 3, the method of claim 1, Krasadakis teaches wherein determining the source score component further comprises: determining a source accuracy index based on stored information characterizing previous communications from the source of the communication, (measures of reliability may further include author reliability, e.g., a measure (source accuracy index) indicating whether authors of an article are known to publish accurate articles) (para. 48).  

 	As per claim 5, the method of claim 1, Krasadakis teaches wherein assigning the subject matter classification comprises accessing a subject characteristic data structure, (arranging (hence, subject characteristic data structure) the multiple electronic documents according to subject (thus, classified); and systematically reviewing, based on indicating whether the multiple electronic documents are reliable or not, the multiple electronic documents on a given subject) (para. 16, 143); and the subject characteristic data structure associates numerical values with respective characteristics of the subject matter classification of the communication, (wherein arranging the documents according to subject comprise numerical values (article number of the associated documents) (Fig. 1/104).  

 	As per claim 6, the method of claim 2, Krasadakis teaches wherein the stored information characterizing the source of the communication comprises a source profile data structure, (source profiled by reliability) (para. 8, 9, 68; Fig. 1/104); and - 3 -Application No.: 16/178,169the source profile data structure associates numerical values with respective characteristics of the source of the communication, (via author reliability score/threshold (numerical values) for similar electronic documents; also style characteristics) (para. 8, 9, 102).  

 	As per claim 7, the method of claim 3, Krasadakis teaches wherein the stored information characterizing previous communications from the source of the communication comprises a source accuracy data structure, (measures of reliability may further include author reliability, e.g., a measure indicating whether authors of an article are known to publish accurate articles (thus, representing source accuracy data structure)) (para. 48); and the source accuracy data structure associates numerical values with assessed accuracy of previous communications from the source of the communication, (via author reliability score (numerical via threshold as well); reliability scores may be represented as a percentage or a score out of 10 (or any other number).) (para. 9, 17, 89).  

 	As per claim 8, Krasadakis teaches an information handling system, (the content moderation system 200 (information handling system) receives data representing content e.g., article 102. For example, the received data may represent a piece of writing (communication), published in a newspaper, magazine, blog or social network (provider of a service)) (para. 43, 59) comprising: one or more processors; a non-transitory computer-readable storage medium coupled to the one or more processors; and a plurality of instructions, encoded in the computer-readable storage medium and configured to cause the one or more processors (para. 149) to receive a communication relating to a provider of a product or service, (receives data representing content e.g., article 102. For example, the received data may represent a piece of writing (communication), published in a newspaper, magazine, blog or social network (provider of a service)) (para. 43, 59); The remainder of claim 8’s limitations are rejected base on the analysis of claim 1, due to the similarity of the limitations.
 
 	As per claim 9, the information handling system of claim 8, Krasadakis teaches wherein the plurality of instructions is further configured to cause the one or more processors to: determine a source profile index based on stored information characterizing the source of the communication, as a part of determining the source score component, (via an author reliability score is similar to an academic H-index. Authors (source of communication) may be assigned (indexed) higher author reliability scores if their work is corroborated by other authors) (para. 9, 36).
  
(source accuracy index via an author reliability score (source score component) is similar to an academic H-index. Authors may be assigned higher author reliability scores (via stored information characterizing previous communications as claimed) if their work is corroborated by other authors) (para. 9, 36).  

 	As per claim 12, the information handling system of claim 8, Krasadakis teaches wherein the plurality of instructions is further configured to cause the one or more processors to: access a subject characteristic data structure, as a part of determining the subject characteristic score component, (arranging (hence, subject characteristic data structure) the multiple electronic documents according to subject (thus, characterized); and systematically reviewing, based on indicating whether the multiple electronic documents are reliable or not, the multiple electronic documents on a given subject (further characterized); wherein the reliability scores comprise one or more of (i) an author reliability score, (ii) a content reliability score) (para. 16, 143); wherein the subject characteristic data structure associates numerical values with respective characteristics of the subject of the communication, (wherein arranging the documents according to subject comprise numerical values (article number of the associated documents) (Fig. 1/104).


 	As per claim 13, the information handling system of claim 9, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

 	As per claim 14, the information handling system of claim 10, it is rejected based on the analysis of claim 7, due to the similarity of the limitations. 
 
 	As per claim 15, Krasadakis teaches a non-transitory computer readable storage medium having program instructions encoded therein, wherein the program instructions are executable (para. 149) to: receive a communication relating to a provider of a product or service, (receives data representing content e.g., article 102. For example, the received data may represent a piece of writing (communication), published in a newspaper, magazine, blog or social network (provider of a service)) (para. 43, 59); The remainder of claim 15’s limitations are rejected base on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 16, the non-transitory computer readable storage medium of claim 15, Krasadakis teaches wherein the program instructions are further executable to: determine a source profile index based on stored information characterizing the source of the communication, as a part of determining the source score component, (source accuracy index via an author reliability score is similar to an academic H-index. Authors may be assigned higher author reliability scores (via stored information characterizing previous communications as claimed) if their work is corroborated by other authors) (para. 9, 36). 
 
 	As per claim 17, the non-transitory computer readable storage medium of claim 15, Krasadakis teaches wherein the program instructions are further executable to: determine a source accuracy index based on stored information characterizing previous communications from the source of the communication, as a part of determining the source score component, (source accuracy index via an author reliability score (source score component) is similar to an academic H-index. Authors may be assigned higher author reliability scores (via stored information characterizing previous communications as claimed) if their work is corroborated by other authors) (para. 9, 36).  

 	As per claim 18, the non-transitory computer readable storage medium of claim 15, Krasadakis teaches wherein the program instructions are further executable to: access a subject characteristic data structure, as a part of determining the subject characteristic score component, (arranging (hence, subject characteristic data structure) the multiple electronic documents according to subject (thus, characterized); and systematically reviewing, based on indicating whether the multiple electronic documents are reliable or not, the multiple electronic documents on a given subject (further characterized); wherein the reliability scores comprise one or more of (i) an author reliability score, (ii) a content reliability score) (para. 16, 143); wherein the subject characteristic data structure associates numerical values with respective characteristics of the subject of the communication, (wherein arranging the documents according to subject comprise numerical values (article number of the associated documents) (Fig. 1/104).. 
 
 	As per claim 19, the non-transitory computer readable storage medium of claim 16, it is rejected based on the analysis of claim 6, due to the similarity of the limitations. 
 
 	As per claim 20, the non-transitory computer readable storage medium of claim 17, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.

9.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis et al., (Krasadakis), US PGPub. No.: 20190179956 in view of Davis et al, (Davis), US PGPub. No.: 20090150507 and further in view of Lu et al., (Lu), US Patent No.: 7707192.

 	As per claim 4, the method of claim 2, Krasadakis teaches wherein determining the source score component further comprises: determining a source accuracy index based on stored information characterizing previous communications from the source of the communication (An author reliability score is similar to an academic H-index. Authors may be assigned higher author reliability scores if their work is corroborated by other authors) (para. 36).
Neither Krasadakis nor Davis specifically teach combining the source profile index and the source accuracy index to obtain the source score component.  
(e.g., source from which the data element was obtained) and the source accuracy index (e.g., reliable), to obtain the source score (e.g., confidence score or index or level) component;  to obtain the source score (e.g., confidence score or index or level); examiner interprets based on stored information characterizing (profiling) the source as the source from which each of the data elements were obtained and stored. The examiner also interprets stored information characterizing previous communications as the stored obtained data elements because information is stored after the communication is over. The examiner further interprets combining as the factors employed can include because all the included factors are used to calculate the score) (col. 2, lines 44-55; col. 3, lines 10-19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krasadakis, Davis and Lu such that upon review of a history of stored data and confidence levels, a confidence level can be calculated by looking at a trend of calculated values, or, alternatively, by assigning the highest weight to the most recent value obtained, (Davis; para. 81).

 	As per claim 11, the information handling system of claim 9, Krasadakis teaches wherein the plurality of instructions is further configured to cause the one or more processors to: determine a source accuracy index based on stored information characterizing previous communications from the source of the communication as a part (An author reliability score is similar to an academic H-index. Authors may be assigned higher author reliability scores if their work is corroborated by other authors) (para. 36).
Krasadakis does not specifically teach combine the source profile index and the source accuracy index to obtain the source score component.  
However, Lu teaches combining the source profile index (e.g., source from which the data element was obtained) and the source accuracy index (e.g., reliable), to obtain the source score (e.g., confidence score or index or level) component;  to obtain the source score (e.g., confidence score or index or level); examiner interprets based on stored information characterizing (profiling) the source as the source from which each of the data elements were obtained and stored. The examiner also interprets stored information characterizing previous communications as the stored obtained data elements because information is stored after the communication is over. The examiner further interprets combining as the factors employed can include because all the included factors are used to calculate the score) (col. 2, lines 44-55; col. 3, lines 10-19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krasadakis, Davis and Lu such that upon review of a history of stored data and confidence levels, a confidence level can be calculated by looking at a trend of calculated values, or, alternatively, by assigning the highest weight to the most recent value obtained, (Davis; para. 81).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Myslinkski, 20130158984, teaches a fact checking system which is able to verify the correctness of information and/or characterize information by comparing the information with one or more sources. The fact checking system automatically monitors, processes, fact checks information and indicates a status of the information. Fact checking results are able to be validated by re-fact checking the fact check results; For example; The writers of the articles are able to be rated, (para. 225); ratings statistics are analyzed about the popularity of a topic/story/any other information, (para. 384); controversial topics and arguments for either side of the topic are tracked, (para. 399); Determining the amount of time or the number of times a candidate, entity, topic and/or other information is discussed, and whether the discussion is positive, negative, or neutral, (para. 410).

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        2/16/21